Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 2/8/21 and 7/29/21 have been considered.
Drawings
The drawings filed 2/8/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (US 2010/0296658 A1).
Re claims 1 and 13:  Ohashi teaches a volume adjustment device (figures 3 and 5) comprising:
a microphone (3);
a speaker (10); and
a signal processing unit (1) including at least one processor (33) and at least one memory (39, 43),
wherein the signal processing unit is configured to: i) output a measurement sound
from the speaker (see use of output part (35) that outputs signals at least based on sound signals picked up by the microphone, i.e. measurement sound) and ii) measure a first impulse response with the microphone (note paragraph [0040] in which the sound outputted and picked up includes signals having an impulse response), and iii) adjust a volume of the measurement sound output from the speaker based on a direct sound component of the first impulse response and an indirect sound component of the first impulse response (by the correction of sound volume, paragraphs [0041 and 0054] based on direct and indirect sound components (reflected).  The method limitations as set forth in claim 13 correspond to the operations of the elements as discussed with respect to claim 1 and are taught by Ohashi for reasons discussed above with respect to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Sako et al. (US 2015/0208191 A1).
Re claim 11:  The teaching of Ohashi is discussed above and incorporated herein.  Ohashi however does not teach the use of microphones on the ceiling for the processing of audio as set forth.  Sako et al. teaches (paragraph [0041]) that microphones (10b) positioned on any wall including on the ceiling can be used to insure adequate pickup audio in a room for the audio processing.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to place microphones as taught in Ohashi in a variety of locations including the ceiling as taught by Sako et al. to predictably provide a way of insuring adequate pickup of audio in an environment such as a room.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Allowable Subject Matter
Claims 2-10, 12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed volume adjustment device including in combination the features of claim 1 and corresponding method of volume adjustment claim 13 that additionally estimates a second impulse response at a target position based on the first impulse response which is use to adjust the volume as set forth in claims 2 and 14 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 3-8 .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/2/22